                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:17-cv-00072-MOC-DSC

 COMPOSITE RESOURCES,                                      )
                                                           )
                          Plaintiff,                       )
                                                           )
 Vs.                                                       )                  ORDER
                                                           )
 COMBAT MEDICAL SYSTEMS, LLC and                           )
 ALPHAPOINTE,                                              )
                                                           )
                         Defendants.                       )


       THIS MATTER is before the court on review of Plaintiff’s “Opposition to Defendants’

Bill of Costs” (#250).

       There are two inquiries to awarding a bill of costs: (1) whether the party is the prevailing

party, and (2) how much of the costs the party should receive. See Intell. Ventures I LLC v. Cap.

One Fin. Corp., No. 1:13CV0740 (AJT/TCB), 2015 WL 7283108, at *6 (E.D. Va. Nov. 17,

2015). Only the prevailing party can recover costs under Rule 54(d) or attorneys’ fees pursuant

to Section 285. Id. at *2. “Under Rule 54, there is a “presumption in favor of an award of costs to

the prevailing party.” Teague v. Bakker, 35 F.3d 978, 996 (4th Cir. 1994) (citing Delta Air Lines,

Inc. v. August, 450 U.S. 346, 352 (1981); Coyne–Delany Co. v. Capital Dev. Bd. of Illinois, 717

F.2d 385, 390 (7th Cir. 1983)). If the Court “feels that aberration from this general rule is

appropriate, the court must justify its decision by ‘articulating some good reason for doing so.’”

Id. (quoting Oak Hall Cap and Gown Co. v. Old Dominion Freight Line, Inc., 899 F.2d 291, 296

(4th Cir. 1990)).



                                                 -1-
         In Teague, the Fourth Circuit affirmed the denial of costs based upon: (1) the losing

party’s good faith in pursuing their claims, (2) the closeness of the outcome, and (3) the fact that

the plaintiffs were of modest means and had fallen victim to another defendant's fraud. See

Teague, 35 F. 3d at 996-97. These are the factors applied to review cost applications. See Liberty

Mut. Fire Ins. Co. v. JT Walker Industries, Inc., 554 Fed. Appx. 176, 193 (4th Cir. 2014).

         While Plaintiff claims that costs are not appropriate under Rule 54, it does not address

any of the Teague factors. See Doc. 250, generally.1 Rather, Plaintiff contends that costs are not

appropriate because Defendants are not prevailing parties in this litigation.

         “Determination of the prevailing party is based on the relation of the litigation result to

the overall objective of the litigation, and not on a count of the number of claims and defenses.”

Brooks Furniture Mfg., Inc. v. Dutailier Intern., Inc., 393 F.3d 1378, 1381 (Fed. Cir. 2005)

(citation omitted) (abrogated by Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S.

545 (2014) on other grounds). Brooks is analogous to the case at bar. In Brooks, the court found

that the alleged infringer was the prevailing party after summary judgment was entered in its

favor on the issue of non-infringement, even though summary judgment on its invalidity claim

was denied and its other claims were voluntarily dismissed. See id. at 1380. In affirming the

prevailing party ruling, the Federal Circuit wrote:

         [The patentee] accused [the alleged infringer] of infringing its patent and
         demanded that [the alleged infringer] cease producing the accused chairs….[The
         alleged infringer] raised several defenses to the charge of patent infringement, any
         of which would have achieved [its] goal. Thus when [the alleged infringer]
         established its non-infringement of the [] patent, it prevailed in the litigation. That
         other defenses, such as invalidity of the patent, were unsuccessful or withdrawn,
         does not change the outcome in [the alleged infringer’s] favor.


1
 Even if Plaintiff had addressed the Teague factors, it is clear to the Court that (1) the outcome of the case was not
excessively close and (2) that Plaintiff is not of modest means.

                                                          -2-
Id. at 1381; see also Homeland Housewares, LLC v. Sorensen Research and Development Trust,

No. CV 11-3720-GW(JEMx), 2013 WL 12126217 (C.D. Cal. June 27, 2013) (Alleged infringer

was the prevailing party because the benefit it sought “was not specifically invalidating the

patent, but in establishing that it was not liable for infringement.”) (citation omitted).

       Finding that a party who establishes non-infringement is a prevailing party, despite losing

other claims, is warranted by the “unique nature of the relationships engendered by patent law.”

Manildra Milling Corp. v. Ogilvie Mills, Inc., 76 F.3d 1178, 1183 (Fed. Cir. 1996).

       A patentee receives the right to exclude all others from making, using, or selling
       the patented invention…A judicial declaration that one is free from another’s
       right to exclude alters the legal relationship between the parties [because the]
       patentee no longer can enforce his patent against the would-be infringer
       litigant…The freedom to practice an invention without fear of suit by the patentee
       is a valuable commercial benefit. By removing the potential threat of the patentee
       instituting an infringement action, the competitor necessarily alters the patentee’s
       subsequent behavior to his benefit.

Id. (internal citations omitted). That is what happened in this case.

       By successfully challenging a patent through either a finding of non-infringement or

invalidity, the prevailing party obtains “significant latitude” by “strip[ping]” the patentee of a

“competitive edge” and allowing the parties to “play on a more level field.” Id. (citation

omitted). This is a “court ordered change in the legal relationship” between the parties in

Defendants’ favor. Caraustar Custom Packaging Grp. (Maryland), Inc. v. Stockart.com, LLC,

No. 3:05CV377-MU, 2006 WL 3371679, at *1 (W.D.N.C. Nov. 20, 2006); Farrar v. Hobby, 506

U.S. 103, 111-12 (1992)). Such a change occurred here.

       Plaintiff used its patents as a sword in this litigation. Through its claims, Plaintiff was

able to prevent Defendants from selling the TMT to the DOD for four years. Defendants’ goal

was to establish non-infringement and the freedom to sell the TMT. Defendants raised several


                                                  -3-
defenses, any one of which would have achieved that goal. When Defendants obtained a

dismissal as to the ‘253 Patent and the Court found non-infringement as to the ‘067 Patent,

Defendants prevailed, just as the alleged infringers in Brooks, Manildra, and Homeland

prevailed. Defendants procured a “court ordered change in the legal relationship” between the

parties in the Defendants’ favor. The change in the parties’ legal relationship gave Defendants

the freedom to sell the TMT without fear of suit and without Plaintiff telling customers the TMT

infringes its patents. This was “a valuable commercial benefit” that “necessarily alter[ed]

[Plaintiff’s] subsequent behavior to [Defendants’] benefit.” Manildra, 76 F.3d at 1183.

Accordingly, Defendants were the prevailing party.

        Next, Plaintiff attempts to object to various line items on Defendants’ Bill of Costs, but it

seems unclear that such analysis is permissible. However, even if the Court were to engage in the

line-item review Plaintiff seeks, Plaintiff’s objections to those line items are unconvincing and

fail.

        Finally, Defendants do not dispute Plaintiff’s objection related to a $1,675.50

mathematical error, the $400.00 docketing fee, and the $182.52 service fee for a cancelled

deposition. These are Plaintiff’s valid objections, and Defendants agrees that those costs should

be removed. That leaves a total of $14,988.30 to be awarded.

                                            ORDER

        IT IS, THEREFORE, ORDERED that Plaintiff’s “Opposition to Defendants’ Bill of

Costs” (#250) is OVERRULED. The Clerk is directed to award Defendants’ Bill of Costs in the

amount of $14,988.30.




                                                 -4-
      Signed: April 28, 2021




-5-
